DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/26/2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “215” in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIIYAMA et al. (US PUB  20150092282; herein after “NIIYAMA”).

	
Regarding claim 1, NIIYAMA teaches a lens apparatus (a lens barrel 1, FIGS. 1-8) comprising: a base barrel (a guide barrel 6); a lens (23) movable to an object side and an image side relative to the base barrel (para. [0033], [0034], [0040], [0119]); an actuator (a lens shifting actuator 50) configured to move the lens (para. [0100], FIG. 15); a drive board (a second flexible printed circuit board 61) that includes an electric (e.g., power supply) configured to drive the actuator (para. [0118]); and a board holding member (a fixed barrel 3) configured to hold the drive board and attached to the base barrel from the object side (see para. [0118] and as shown at least in FIGS. 8 & 14).

Regarding claim 2, NIIYAMA as set forth in claim 1 above further teaches the electric element includes a coil in which a lead wire is wound around an axis orthogonal to an optical axis of the lens (i.e., the lens shifting actuator 50 has a voice coil motor (wire employed in voice coil winding) which generates driving force by causing electric current to flow through a coil in a magnetic field of a permanent magnet, see para. [0106]).

Regarding claim 3, NIIYAMA as set forth in claim 2 above further teaches a magnetic shielding member provided at least on the image side of the coil (i.e., actuator 50 includes a yoke (shielding member) made of a magnetic substance for controlling a route of a magnetic force line (magnetic shielding), para. [0112]).

Regarding claim 4, NIIYAMA as set forth in claim 1 above further teaches the drive board is held by the board holding member so as to extend in a circumferential direction of the base barrel (e.g., PCB 61 as shown in FIG. 8 is extended in a circumferential direction of the fixed (base) barrel 3).

Regarding claim 5, NIIYAMA as set forth in claim 1 above further teaches a cam barrel (4) rotatable relative to the base barrel and including a cam configured to move (para. [0040]).

Regarding claim 6, NIIYAMA as set forth in claim 1 above further teaches the board holding member includes a first holding member (a shutter/diaphragm unit 16) disposed on the object side (i.e., the shutter/diaphragm unit 16 of the present embodiment is equipped with a mechanism for selectively arranging an ND filter on the optical axis O, para. [0036] and as shown in FIGS. 7- 14), and a second holding member (3) disposed on the image side, and wherein the second holding member is attached to the base barrel (6) (Protruding portions 6a provided on an outer circumferential surface of the guide barrel 6 to be described later are slidably recessed in the rectilinear grooves 3c (thus the guide barrel 6 and fixed barrel 3 are attached/connected to each other), as shown at least in FIGS. 4-7, see para. [0047]).

Regarding claim 7, NIIYAMA as set forth in claim 6 above further teaches the first holding member includes a filter attachment portion to which an optical filter is attachable (i.e., the shutter/diaphragm unit 16 of the present embodiment is equipped with a mechanism for selectively arranging an ND filter (optical filter) on the optical axis O, para. [0036]).

Regarding claim 8, NIIYAMA as set forth in claim 6 above further teaches the first holding member has a hood attachment portion to which a hood is attachable (i.e., an ND filter actuator 16c (a hood), para. [0114]).

Regarding claim 9, NIIYAMA as set forth in claim 1 above further teaches the actuator is a vibration type motor in which a vibrator configured to provide a vibration excited by a piezoelectric element and a contact member configured to contact the vibrator rotate relative to each other (i.e., the lens shifting actuator 50 has a voice coil motor (a vibration type motor) which generates driving force by causing electric current to flow through a coil in a magnetic field of a permanent magnet, see para. [0106]).

Regarding claim 10, NIIYAMA as set forth in claim 1 above further teaches the drive board includes a rigid substrate (i.e., the second flexible printed circuit board 61 is drawn out to the outer circumferential surface of the fixed barrel 3 as shown in FIG. 8. A part of the second flexible printed circuit board 61 (with a rigid substrate as shown in FIG. 8) with which is drawn out to the outer circumferential surface of the fixed barrel 3 is arranged to be along the outer circumferential surface of the fixed barrel 3 (with a rigid substrate as shown in FIG. 8), para. [0118]).

Regarding claim 11, NIIYAMA as set forth in claim 1 above further teaches a communication board disposed on the image side of the drive board, wherein an electric circuit provided on the drive board drives the actuator in response to a signal from the communication board (i.e., an electronic apparatus provided with the lens barrel, an image pickup apparatus is conceivable which is configured, being provided with an image pickup device (an image sensor), a wireless communication section (a communication board) equipped with a wireless communication function such as a wireless LAN, para. [0128]).

Regarding claim 12, NIIYAMA as set forth in claim 1 above further teaches an imaging apparatus (a camera 100) comprising: a lens apparatus (1); and an image sensor (i.e., an image pickup device 102 that include an image sensor) configured to photoelectrically convert light passing through the lens apparatus (i.e., an image pickup apparatus is conceivable which is configured, being provided with an image pickup device (an image sensor like CCD or CMOS),see para. [0128], also see [0028] to [0032] and [0118]), 
wherein the lens apparatus includes: a base barrel; a lens movable to an object side and an image side relative to the base barrel; an actuator configured to move the lens; a drive board that includes an electric element configured to drive the actuator; and a board holding member configured to hold the drive board and attached to the base barrel from the object side (as set forth in claim 1 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NIIYAMA et al. (US PUB  20150092282; herein after “NIIYAMA”) in view of ARIJI MAKOTO. (KR 20140135154 A; herein after “ARIJI”; translation attached).	

Regarding claim 2, NIIYAMA as set forth in claim 1 above further teaches the electric element includes a coil in which a lead wire (35d) is wound around an axis orthogonal to an optical axis of the lens (i.e., a coil spring 35d (a coil in which a lead wire) to be in contact with the nut 35c and moves forward or backward in the direction along the optical axis O, para. [0045], FIG. 10, also see para. [0106]-a voice coil motor).

	However, in a related field of endeavor ARIJI teaches a connection portion of a distal end portion of a wire constituting the focus coil 26 in Fig. 27 (see page 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NIIYAMA such that a wire constituting a focus coil as taught by ARIJI, for the purpose of having a smooth movement of a lens in optical axis direction.

Regarding claim 3, NIIYAMA as set forth in claim 2 above further teaches a magnetic shielding member provided at least on the image side of the coil (i.e., actuator 50 includes a yoke (shielding member) made of a magnetic substance for controlling a route of a magnetic force line (magnetic shielding), para. [0112]).
	NIIYAMA teaches all limitations except for explicit teaching of a magnetic shielding member.
	However, in a related field of endeavor ARIJI teaches the four upper stoppers 308 protrude from the magnet holder 30 toward the inner wall surface of the shield cover 42 (see page 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NIIYAMA such that a magnet holder toward the inner wall surface of the shield cover as taught by ARIJI, for the purpose of minimizing EMI effect.

Regarding claim 9, NIIYAMA as set forth in claim 1 above further teaches the actuator is a vibration type motor in which a vibrator configured to provide a vibration excited by a piezoelectric element and a contact member configured to contact the vibrator rotate relative to each other (i.e., the lens shifting actuator 50 has a voice coil motor (a vibration type motor) which generates driving force by causing electric current to flow through a coil in a magnetic field of a permanent magnet, see para. [0106]).
NIIYAMA teaches all limitations except for explicit teaching of a vibration type motor in which a vibrator configured to provide a vibration excited by a piezoelectric element.	
However, in a related field of endeavor ARIJI teaches The driving means (actuator) comprises a piezoelectric element and a working portion on the side of the
rotating shaft. The operating section drives the rotary shaft by using the longitudinal vibration and the bending vibration of the piezoelectric element (see page 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NIIYAMA such that the longitudinal vibration and the bending vibration of the piezoelectric element as taught by ARIJI, for the purpose of having a smooth movement of a lens in optical axis direction.

Regarding claim 12, NIIYAMA as set forth in claim 1 above further teaches an imaging apparatus (a camera 100) comprising: a lens apparatus (1); and an image sensor (i.e., an image pickup device 102 that include an image sensor) configured to photoelectrically convert light passing through the lens apparatus (i.e., an image pickup apparatus is conceivable which is configured, being provided with an image pickup device (an image sensor like CCD or CMOS),see para. [0128], also see [0028] to [0032] and [0118]), 
wherein the lens apparatus includes: a base barrel; a lens movable to an object side and an image side relative to the base barrel; an actuator configured to move the lens; a drive board that includes an electric element configured to drive the actuator; and a board holding member configured to hold the drive board and attached to the base barrel from the object side (as set forth in claim 1 above).
	NIIYAMA teaches all limitations except for explicit teaching of an image sensor.	However, in a related field of endeavor ARIJI teaches the image pickup element 131 converts a subject image (light) formed by the lens barrel 12 into an electric signal (via an image sensor such as CCD or CMOS), (see page 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NIIYAMA such that an image pickup element converts a subject image formed by the lens barrel into an electric signal (via an image sensor such as CCD or CMOS) as taught by ARIJI, for the purpose of producing high resolution images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 26, 2022